IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER BACHMAN,                     NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-5522

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 4, 2017.

Petition for -- Original Jurisdiction.

Rachael E. Bushey of O'Brien Hatfield, PA, Tampa, for Petitioner.

Pamela Jo Bondi, Attorney General, Jason W. Rodriguez and Jennifer J. Moore,
Assistant Attorneys General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the July 28, 2015, final order on

defendant’s amended motion for postconviction relief issued in Okaloosa County
Circuit Court case number 2008-CF-2832. Upon issuance of mandate in this cause, a

copy of this opinion shall be provided to the clerk of the circuit court for treatment as

the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D).

WOLF, MAKAR, and M.K. THOMAS, JJ., CONCUR.




                                           2